Citation Nr: 1641266	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-44 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for disability of the right little finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The appeal was remanded in April 2014 for the purpose of obtaining another opinion from the September 2010 VA examiner.  The Board had determined that another opinion was necessary because the examiner had not adequately considered the Veteran's lay statements or private medical evidence in forming the opinion.  In addition, the examiner was to provide a diagnosis and etiological finding for the deformity of the right fifth finger found at the examination.  

In May 2014, the same examiner reviewed the claims file in accordance with the April 2014 remand and discussed, in particular, the September 2010 VA examination findings and a private medical opinion in favor of the Veteran's claim..  The examiner stated that at the September 2010 VA examination there was no evidence of broken right little finger or residuals noted on the examination, which he also stated in the September 2010 VA examination report.  However, the examiner further stated that no deformity of the little finger was noted on physical examination or X-ray imaging in September 2010, but the September 2010 VA examination report indicates that enlargement of the proximal interphalangeal joint of the right fifth finger was found on the physical examination.  Consequently, the Board has determined that the Veteran should be afforded a VA examination by another suitable examiner to determine if he has any residual of the in-service injury of his right little finger.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a suitable examiner, who has not provided a prior opinion in this case.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and the examination results, the examiner should identify all abnormalities of the Veteran's right fifth finger that have been present during the period of the claim.  In particular, the examiner should address whether the previously noted deformity of the proximal interphalangeal joint of the right fifth finger is present.  

If the examiner determines that any abnormality of the Veteran's right fifth finger has been present during the period of the claim, the examiner should state whether the abnormality is consistent with the in-service injury described by the Veteran.  In addition, with respect to any right fifth finger disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder is related to the in-service motor vehicle accident described by the Veteran both at the examination and in written statements.  

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


